Reasons for Allowance

The non-statutory double patenting rejection of claims 1-20 is withdrawn in view of the filed Terminal Disclaimer. 
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the improved context design for prediction mode flag in video coding of the instant invention. 
The instant invention is allowable for the same reasons listed in parent US Application No. 16/393,439, issued as US Patent No. 11,115,652. The closest prior art of record and details as to how the instant invention differs therefrom are noted in the Notice of Allowance mailed 4/28/2021 in the parent application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        August 26, 2022